
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3246
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 17, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for a program of research,
		  development, demonstration, and commercial application in vehicle technologies
		  at the Department of Energy.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Vehicle Technology Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)According to the Energy Information
			 Administration, the transportation sector accounts for approximately 28 percent
			 of the United States primary energy demand and greenhouse gas emissions, and 24
			 percent of global oil demand.
			(2)The United States transportation sector is
			 over 95 percent dependent on petroleum, and over 60 percent of petroleum demand
			 is met by imported supplies.
			(3)United States heavy truck fuel consumption
			 will increase 23 percent by 2030, while overall transportation energy use will
			 decline by 1 percent.
			(4)The domestic automotive and commercial
			 vehicle manufacturing sectors have increasingly limited resources for research
			 and development of advanced technologies.
			(5)Vehicle, engine, and component
			 manufacturers are playing a more important role in vehicle technology
			 development, and should be better integrated into Federal research
			 efforts.
			(6)Priorities for the Department of Energy’s
			 vehicle technologies research have shifted drastically in recent years among
			 diesel hybrids, hydrogen fuel cell vehicles, and plug-in electric hybrids, with
			 little continuity among them.
			(7)The integration of vehicle, communication,
			 and infrastructure technologies has great potential for efficiency gains
			 through better management of the total transportation system.
			(8)The Federal Government should balance its
			 role in researching longer-term exploratory concepts and developing nearer-term
			 transformational technologies for vehicles.
			3.ObjectivesThe objectives of this Act are to—
			(1)develop technologies and practices
			 that—
				(A)improve the fuel efficiency and emissions
			 of all vehicles produced in the United States; and
				(B)reduce vehicle reliance on petroleum-based
			 fuels;
				(2)support domestic research, development,
			 demonstration, and commercial application and manufacturing of advanced
			 vehicles, engines, and components;
			(3)enable vehicles to move larger volumes of
			 goods and more passengers with less energy and emissions;
			(4)develop cost-effective advanced
			 technologies for wide-scale utilization throughout the passenger, commercial,
			 government, and transit vehicle sectors;
			(5)allow for greater consumer choice of
			 vehicle technologies and fuels;
			(6)shorten technology development and
			 integration cycles in the vehicle industry;
			(7)ensure a proper balance and diversity of
			 Federal investment in vehicle technologies; and
			(8)strengthen partnerships between Federal and
			 State governmental agencies and the private and academic sectors.
			4.DefinitionsFor the purposes of this Act:
			(1)DepartmentThe term Department means
			 the Department of Energy.
			(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
			5.Authorization of appropriations
			(a)In generalThe following sums are authorized to be
			 appropriated to the Secretary for research, development, demonstration, and
			 commercial application of vehicles and related technologies, including
			 activities authorized under this Act:
				(1)$550,000,000 for fiscal year 2010.
				(2)$560,000,000 for fiscal year 2011.
				(3)$570,000,000 for fiscal year 2012.
				(4)$580,000,000 for fiscal year 2013.
				(5)$590,000,000 for fiscal year 2014.
				(b)Medium and heavy duty commercial
			 vehiclesFrom the amounts
			 authorized under subsection (a), there are authorized to be appropriated for
			 carrying out title II—
				(1)$200,000,000 for fiscal year 2010;
				(2)$210,000,000 for fiscal year 2011;
				(3)$220,000,000 for fiscal year 2012;
				(4)$230,000,000 for fiscal year 2013;
			 and
				(5)$240,000,000 for fiscal year 2014.
				(c)User facilitiesFrom the amounts authorized under
			 subsection (a), there are authorized to be appropriated for carrying out
			 section 104—
				(1)$35,000,000 for fiscal year 2010;
				(2)$30,000,000 for fiscal year 2011;
				(3)$20,000,000 for fiscal year 2012;
				(4)$15,000,000 for fiscal year 2013;
			 and
				(5)$15,000,000 for fiscal year 2014.
				(d)Non-Road pilot programFrom the amounts authorized under
			 subsection (a), there are authorized to be appropriated for carrying out
			 section 204—
				(1)$20,000,000 for fiscal year 2010;
				(2)$20,000,000 for fiscal year 2011;
			 and
				(3)$20,000,000 for fiscal year 2012.
				IVehicle Research and Development
			101.Program
				(a)ActivitiesThe Secretary shall conduct a program of
			 basic and applied research, development, demonstration, and commercial
			 application activities on materials, technologies, and processes with the
			 potential to substantially reduce or eliminate petroleum use and the emissions
			 of the Nation’s passenger and commercial vehicles, including activities in the
			 areas of—
					(1)hybridization or full electrification of
			 vehicle systems;
					(2)batteries and other energy storage
			 devices;
					(3)power electronics;
					(4)vehicle, component, and subsystem
			 manufacturing technologies and processes;
					(5)engine efficiency and combustion
			 optimization;
					(6)waste heat recovery;
					(7)transmission and drivetrains;
					(8)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
					(9)aerodynamics, rolling resistance, and
			 accessory power loads of vehicles and associated equipment;
					(10)vehicle weight reduction;
					(11)friction and wear reduction;
					(12)engine and component durability;
					(13)innovative propulsion systems;
					(14)advanced boosting systems;
					(15)hydraulic hybrid technologies;
					(16)engine compatibility with and optimization
			 for a variety of transportation fuels including liquid and gaseous
			 fuels;
					(17)predictive engineering, modeling, and
			 simulation of vehicle and transportation systems;
					(18)refueling and charging infrastructure for
			 alternative fueled and electric or plug-in electric hybrid vehicles, including
			 the unique challenges facing rural areas;
					(19)gaseous fuels storage system integration
			 and optimization;
					(20)sensing, communications, and actuation
			 technologies for vehicle, electrical grid, and infrastructure;
					(21)efficient use and recycling of rare earth
			 materials, and reduction of precious metals and other high-cost materials in
			 vehicles;
					(22)aftertreatment technologies;
					(23)thermal management of battery
			 systems;
					(24)retrofitting advanced vehicle technologies
			 to existing vehicles;
					(25)development of common standards,
			 specifications, and architectures for both transportation and stationary
			 battery applications; and
					(26)other research areas as determined by the
			 Secretary.
					(b)Transformational technologyThe Secretary shall ensure that the
			 Department continues to support activities and maintains competency in mid- to
			 long-term transformational vehicle technologies with potential to achieve deep
			 reductions in petroleum use and emissions, including activities in the areas
			 of—
					(1)hydrogen vehicle technologies, including
			 fuel cells, internal combustion engines, hydrogen storage, infrastructure, and
			 activities in hydrogen technology validation and safety codes and
			 standards;
					(2)multiple battery chemistries and novel
			 energy storage devices, including nonchemical batteries and electromechanical
			 storage technologies such as hydraulics, flywheels, and compressed air
			 storage;
					(3)communication and connectivity among
			 vehicles, infrastructure, and the electrical grid; and
					(4)other innovative technologies research and
			 development, as determined by the Secretary.
					(c)Industry participationTo the maximum extent practicable,
			 activities under this Act shall be carried out in partnership or collaboration
			 with automotive manufacturers, heavy commercial and transit vehicle
			 manufacturers, qualified plug-in electric vehicle manufacturers, vehicle and
			 engine equipment and component manufacturers, manufacturing equipment
			 manufacturers, advanced vehicle service providers, fuel producers and energy
			 suppliers, electric utilities, universities, national laboratories, and
			 independent research laboratories. In carrying out this Act the Secretary
			 shall—
					(1)determine whether a wide range of companies
			 that manufacture or assemble vehicles or components in the United States are
			 represented in ongoing public private partnership activities, including firms
			 that have not traditionally participated in federally-sponsored research and
			 development activities, and where possible, partner with such firms that
			 conduct significant and relevant research and development activities in the
			 United States;
					(2)leverage the capabilities and resources of,
			 and formalize partnerships with, industry-led stakeholder organizations,
			 nonprofit organizations, industry consortia, and trade associations with
			 expertise in the research and development of, and education and outreach
			 activities in, advanced automotive and commercial vehicle technologies;
					(3)develop more efficient processes for
			 transferring research findings and technologies to industry;
					(4)give consideration to conversion of
			 existing or former vehicle technology development or manufacturing facilities
			 for the purposes of this Act, and support public-private partnerships dedicated
			 to overcoming barriers in commercial application of transformational vehicle
			 technologies that utilize such industry-led facilities; and
					(5)promote efforts to ensure that technologies
			 developed under this Act are produced in the United States.
					(d)Interagency and intraagency
			 coordinationTo the maximum
			 extent practicable, the Secretary shall coordinate research, development,
			 demonstration, and commercial application activities among—
					(1)relevant programs within the Department,
			 including—
						(A)the Office of Energy Efficiency and
			 Renewable Energy;
						(B)the Office of Science;
						(C)the Office of Electricity Delivery and
			 Energy Reliability;
						(D)the Office of Fossil Energy;
						(E)the Advanced Research Projects
			 Agency—Energy; and
						(F)other offices as determined by the
			 Secretary; and
						(2)relevant technology research and
			 development programs within other Federal agencies, as determined by the
			 Secretary.
					(e)Coordination and
			 nonduplicationIn
			 coordinating activities the Secretary shall ensure, to the maximum extent
			 practicable, that activities do not duplicate those of other programs within
			 the Department or other relevant research agencies.
				(f)Federal demonstration of
			 technologiesThe Secretary
			 shall make information available to procurement programs of Federal agencies
			 regarding the potential to demonstrate technologies resulting from activities
			 funded through programs under this Act.
				(g)Intergovernmental
			 coordinationThe Secretary
			 shall seek opportunities to leverage resources and support initiatives of State
			 and local governments in developing and promoting advanced vehicle
			 technologies, manufacturing, and infrastructure.
				102.Sensing and communications
			 technologiesThe Secretary, in
			 coordination with the relevant research programs of other Federal agencies,
			 shall conduct research, development, and demonstration activities on
			 connectivity of vehicle and transportation systems, including on sensing,
			 computation, communication, and actuation technologies that allow for reduced
			 fuel use, optimized traffic flow, and vehicle electrification, including
			 technologies for—
				(1)onboard vehicle, engine, and component
			 sensing and actuation;
				(2)vehicle-to-vehicle sensing and
			 communication;
				(3)vehicle-to-infrastructure sensing and
			 communication; and
				(4)vehicle integration with the electrical
			 grid.
				103.ManufacturingThe Secretary shall carry out a research,
			 development, demonstration, and commercial application program of advanced
			 vehicle manufacturing technologies and practices, including innovative
			 processes to—
				(1)increase the production rate and decrease
			 the cost of advanced battery manufacturing;
				(2)vary the capability of individual
			 manufacturing facilities to accommodate different battery chemistries and
			 configurations;
				(3)reduce waste streams, emissions, and
			 energy-intensity of vehicle, engine, advanced battery and component
			 manufacturing processes;
				(4)recycle and remanufacture used batteries
			 and other vehicle components for reuse in vehicles or stationary
			 applications;
				(5)produce cost-effective lightweight
			 materials such as advanced metal alloys, polymeric composites, and carbon
			 fiber;
				(6)produce lightweight high pressure storage
			 systems for gaseous fuels;
				(7)design and manufacture purpose-built
			 hydrogen and fuel cell vehicles and components;
				(8)improve the calendar life and cycle life of
			 advanced batteries; and
				(9)produce permanent magnets for advanced
			 vehicles.
				104.User testing facilitiesActivities under this Act may include
			 construction, expansion, or modification of new and existing vehicle, engine,
			 and component research and testing facilities for—
				(1)testing or simulating interoperability of a
			 variety of vehicle components and systems;
				(2)subjecting whole or partial vehicle
			 platforms to fully representative duty cycles and operating conditions;
				(3)developing and demonstrating a range of
			 chemistries and configurations for advanced vehicle battery manufacturing;
			 and
				(4)developing and demonstrating test cycles
			 for new and alternative fuels, and other advanced vehicle technologies.
				105.ReportingNot later than 18 months after the date of
			 enactment of this Act and annually thereafter through 2015, the Secretary of
			 Energy shall transmit to Congress a report regarding the technologies developed
			 as a result of the activities authorized by this title, with a particular
			 emphasis on whether the technologies were successfully adopted for commercial
			 applications, and if so, whether those technologies are manufactured in the
			 United States.
			106.ReportingAt the end of each fiscal year the Secretary
			 shall submit to the relevant Congressional committees of jurisdiction an annual
			 report describing activities undertaken in the previous year under this title,
			 active industry participants, efforts to recruit new participants, progress of
			 the program in meeting goals and timelines, and a strategic plan for funding of
			 activities across agencies.
			107.Innovative Automotive Demonstration
			 ProgramThe Secretary shall
			 establish an Innovative Automotive Demonstration Program, within the existing
			 Vehicle Technologies Program, to encourage the introduction of new vehicles
			 into the marketplace that are designed in their entirety to achieve very high
			 energy efficiency but still provide the capabilities required by the American
			 consumer. This program shall encourage introduction of new light duty vehicles
			 into the marketplace capable of achieving energy efficiencies significantly
			 greater than required under current and pending Federal Corporate Average Fuel
			 Economy (CAFE) standards. This program shall also encourage the use of
			 materials and manufacturing techniques that minimize environmental impacts.
			 Awards under this section shall be made on a competitive basis for
			 demonstration of vehicles that—
				(1)carry at least four passengers;
				(2)meet all Federal safety
			 requirements;
				(3)achieve at least 70 miles per gallon or the
			 equivalent on the Environmental Protection Agency drive cycle;
				(4)provide vehicle performance that is judged
			 acceptable to the United States consumer;
				(5)be affordable to the American
			 consumer;
				(6)use materials and manufacturing processes
			 that minimize environmental impacts;
				(7)meet all Federal and State emission
			 requirements; and
				(8)provide new high technology engineering and
			 production employment opportunities.
				IIMedium and Heavy Duty Commercial and
			 Transit Vehicles
			201.Program
				(a)In generalThe Secretary, in partnership with relevant
			 research and development programs in other Federal agencies, and a range of
			 appropriate industry stakeholders, shall carry out a program of cooperative
			 research, development, demonstration, and commercial application activities on
			 advanced technologies for medium- to heavy-duty commercial, recreational, and
			 transit vehicles, including activities in the areas of—
					(1)engine efficiency and combustion
			 research;
					(2)on board storage technologies for
			 compressed and liquefied natural gas;
					(3)development and integration of engine
			 technologies designed for natural gas operation of a variety of vehicle
			 platforms;
					(4)waste heat recovery and conversion;
					(5)improved aerodynamics and tire rolling
			 resistance;
					(6)energy and space-efficient emissions
			 control systems;
					(7)heavy hybrid, hybrid hydraulic, plug-in
			 hybrid, and electric platforms, and energy storage technologies;
					(8)drivetrain optimization;
					(9)friction and wear reduction;
					(10)engine idle and parasitic energy loss
			 reduction;
					(11)electrification of accessory loads;
					(12)onboard sensing and communications
			 technologies;
					(13)advanced lightweighting materials and
			 vehicle designs;
					(14)increasing load capacity per
			 vehicle;
					(15)thermal management of battery
			 systems;
					(16)recharging infrastructure;
					(17)complete vehicle modeling and
			 simulation;
					(18)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
					(19)retrofitting advanced technologies onto
			 existing truck fleets; and
					(20)integration of these and other advanced
			 systems onto a single truck and trailer platform.
					(b)LeadershipThe Secretary shall appoint a full-time
			 Director to coordinate research, development, demonstration, and commercial
			 application activities in medium- to heavy-duty commercial, recreational, and
			 transit vehicle technologies. Responsibilities of the Director shall be
			 to—
					(1)improve coordination and develop consensus
			 between government agency and industry partners, and propose new processes for
			 program management and priority setting to better align activities and budgets
			 among partners;
					(2)regularly convene workshops, site visits,
			 demonstrations, conferences, investor forums, and other events in which
			 information and research findings are shared among program participants and
			 interested stakeholders;
					(3)develop a budget for the Department’s
			 activities with regard to the interagency program, and provide consultation and
			 guidance on vehicle technology funding priorities across agencies;
					(4)determine a process for reviewing program
			 technical goals, targets, and timetables and, where applicable, aided by
			 life-cycle impact and cost analysis, propose revisions or elimination based on
			 program progress, available funding, and rate of technology adoption;
					(5)evaluate ongoing activities of the program
			 and recommend project modifications, including the termination of projects,
			 where applicable;
					(6)recruit new industry participants to the
			 interagency program, including truck, trailer, and component manufacturers who
			 have not traditionally participated in federally sponsored research and
			 technology development activities; and
					(7)other responsibilities as determined by the
			 Secretary, in consultation with interagency and industry partners.
					(c)ReportingAt the end of each fiscal year, the
			 Secretary shall submit to the Congress an annual report describing activities
			 undertaken in the previous year, active industry participants, efforts to
			 recruit new participants, progress of the program in meeting goals and
			 timelines, and a strategic plan for funding of activities across
			 agencies.
				202.Class 8 truck and trailer systems
			 demonstrationThe Secretary
			 shall conduct a competitive grant program to demonstrate the integration of
			 multiple advanced technologies on Class 8 truck and trailer platforms with a
			 goal of improving overall freight efficiency, as measured in tons and volume of
			 freight hauled or other work performance-based metrics, by 50 percent,
			 including a combination of technologies listed in section 201(a). Applicant
			 teams may be comprised of truck and trailer manufacturers, engine and component
			 manufacturers, fleet customers, university researchers, and other applicants as
			 appropriate for the development and demonstration of integrated Class 8 truck
			 and trailer systems.
			203.Technology testing and
			 metricsThe Secretary, in
			 coordination with the partners of the interagency research program described in
			 section 201(a)—
				(1)shall develop standard testing procedures
			 and technologies for evaluating the performance of advanced heavy vehicle
			 technologies under a range of representative duty cycles and operating
			 conditions, including for heavy hybrid propulsion systems;
				(2)shall evaluate heavy vehicle performance
			 using work performance-based metrics other than those based on miles per
			 gallon, including those based on units of volume and weight transported for
			 freight applications, and appropriate metrics based on the work performed by
			 nonroad systems; and
				(3)may construct heavy duty truck and bus
			 testing facilities.
				204.Nonroad systems pilot programThe Secretary shall undertake a pilot
			 program of research, development, demonstration, and commercial applications of
			 technologies to improve total machine or system efficiency for nonroad mobile
			 equipment including agricultural and construction equipment, and shall seek
			 opportunities to transfer relevant research findings and technologies between
			 the nonroad and on-highway equipment and vehicle sectors.
			
	
		
			Passed the House of
			 Representatives September 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
